USCA4 Appeal: 21-7262      Doc: 8        Filed: 01/25/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7262


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        CLAYTON SAMUEL PAUL,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:13-cr-00342-NCT-1;
        1:21-cv-00560-NCT-LPA)


        Submitted: January 20, 2022                                       Decided: January 25, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Clayton Samuel Paul, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7262         Doc: 8      Filed: 01/25/2022      Pg: 2 of 2




        PER CURIAM:

               Clayton Samuel Paul seeks to appeal the district court’s order accepting the

        recommendation of the magistrate judge and construing his “Motion Requesting Review

        of Conviction” as a 28 U.S.C. § 2255 motion and dismissing it as successive and

        unauthorized. The order is not appealable unless a circuit justice or judge issues a

        certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability

        will not issue absent “a substantial showing of the denial of a constitutional right.” 28

        U.S.C. § 2253(c)(2). When, as here, the district court denies relief on procedural grounds,

        the prisoner must demonstrate both that the dispositive procedural ruling is debatable and

        that the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

        Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Paul has not made

        the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

        appeal. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




                                                     2